Dismissed and Memorandum Opinion filed January 24, 2008







Dismissed
and Memorandum Opinion filed January 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00681-CV
____________
 
KEVIN RAY DANIELS,
Appellant
 
V.
 
DEIDRE ANN GUY,
Appellee
 

 
On Appeal from the 387th District
Court
Fort Bend County, Texas
Trial Court Cause No.
06-CV-149096
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 16, 2007.  The clerk=s record was filed on August 17,
2007.  The reporter=s record was filed October 4, 2007.  No brief was filed.
On
November 29, 2007, this Court issued an order stating that unless appellant
submitted his brief on or before January 3, 2008, together with a motion
reasonably explaining why the brief was late, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
24, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.